Bboyles, O. J.
While the evidence connecting the defendants with the offenses charged (possessing and transporting whisky) was wholly circumstantial, it was sufficient to .authorize the jury to find that it excluded every reasonable hypothesis except that of their guilt. It fol*383lows that the verdict of “guilty” was not contrary to law or the evidence, and that the overruling of the motion for a new trial (based upon the usual general grounds only) was not error.
Decided December 15, 1931.
Mozley & Gann, for plaintiffs in error.
George D. Anderson, solicitor-general, contra.

Judgment affirmed.


LuJce, J., concurs. Bloodworth, J., absent on account of illness.